Sub-Item 77O Rule 10f-3 Transaction DREYFUS MANAGER FUNDS II - Dreyfus Balanced Opportunity Fund On March 28, 2011, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased $170,000 of 5.95% Senior Notes due April 1, 2041 issued by The Home Depot, Inc. (CUSIP No.: 437076AV4) (the "Senior Notes") at a purchase price of $99.528 per unit. The Senior Notes were purchased from Goldman Sachs, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund s investment adviser, also was a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. Goldman Sachs received a commission of 0.875% per Senior Note. The following is a list of the syndicate's primary members: BNY Mellon Capital Markets, LLC Goldman Sachs BofA Merrill Lynch Credit Suisse Deutsche Bank Securities Goldman, Sachs & Co. J.P. Morgan Barclays Capital Morgan Stanley. RBS TD Securities Fifth Third Securities, Inc. RBC Capital Markets Sun Trust Robinson Humphrey The Williams Capital Group, L.P. US Bancorp Wells Fargo Securities Citi Accompanying this statement are materials presented to the Board of Trustees of Dreyfus Manager Funds II, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at a Board meeting held on June 28, 2011.
